UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2234


MOHAMMED ABDUR ROUF,

                Petitioner,

          v.

ERIC H. HOLDER, JR.,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 19, 2011                   Decided:   May 31, 2011


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Petition denied in part, dismissed in part by unpublished per
curiam opinion.


Sol Kodsi, New York, New York, for Petitioner.       Tony West,
Assistant Attorney General, Jennifer Williams, Senior Litigation
Counsel, Lance L. Jolley, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mohammed     Abdur     Rouf,    a     native     and    citizen      of

Bangladesh, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying his motion to reopen.                       We

have reviewed the administrative record and the Board’s order

and find that the Board did not abuse its discretion in denying

the motion as untimely.           See 8 C.F.R. § 1003.2(c)(2) (2010).             We

therefore deny the petition for review in part for the reasons

stated by the Board.           See In re: Rouf (B.I.A. Jul. 2, 2010).             We

lack jurisdiction to review the Board’s refusal to exercise its

sua   sponte    authority       to   reopen   and    therefore       dismiss     this

portion of the petition for review.               See Mosere v. Mukasey, 552

F.3d 397, 400-01 (4th Cir. 2009).

              Accordingly, we deny in part and dismiss in part the

petition for review.           We dispense with oral argument because the

facts   and    legal     contentions    are   adequately       presented    in    the

materials     before     the    court   and   argument       would   not   aid    the

decisional process.



                               PETITION DENIED IN PART, DISMISSED IN PART




                                         2